Citation Nr: 0918569	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  98-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a disability rating in excess of 30 
percent prior to January 27, 2000, and in excess of 50 
percent from January 27, 2000, for achalasia with scarring 
from post esophageal surgery.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from October 1955 to 
October 1959.

These matters came to the Board of Veterans' Appeals (Board) 
initially on appeal from an August 1996 rating decision in 
which the RO denied the veteran's claims for service 
connection and for an increased rating.  In June 1998, the 
Veteran perfected appeals to both issues.  

In January 2000, the Board denied the veteran's claims.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an October 
2001 Order, the Court granted the Secretary's motion to 
remand the case and vacated the Board's January 2000 
decision, remanding the case for readjudication consistent 
with the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)).  The 
Court's Order was then appealed to the United States Court of 
Appeals for the Federal Circuit, which dismissed the appeal 
for lack of jurisdiction on July 31, 2002.

In April 2003, the Board undertook further development of the 
appeal pursuant to the provisions of 38 C.F.R. § 19.9 (2002), 
which purported to confer upon the Board jurisdiction to 
adjudicate claims based on evidence developed by the Board, 
but not reviewed by the RO.  However, section 19.9 was later 
held to be invalid.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Hence, in March 2004, the Board remanded the matters 
on appeal to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for completion of the actions previously 
requested.  The AMC continued denial of the claim for service 
connection for tinnitus, and granted an increase rating from 
30 percent to 50 percent for the Veteran's esophageal 
disability, effective from January 27, 2000.  See Rating 
Decision dated August 2008; Supplemental Statement of the 
Case dated August 2008, with attached Cover Letter dated 
November 2008.  These matters have been returned to the Board 
for further appellate consideration.

Due to the award of a 50 percent rating for achalasia with 
scarring from post esophageal surgery, effective from January 
27, 2000, the RO has engaged in staged rating, in that the RO 
has assigned separate periods of times for different levels 
compensation during the course of the Veteran's appeal 
concerning his claim for increase.  As such the question for 
consideration is the propriety of the staged-ratings assigned 
during the course of this appeal.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Thus, the Board will construe the 
issue, for purposes of this appeal, as listed on the cover 
page.  In any event, the Veteran is presumed to be seeking 
the maximum available benefit.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

As a final preliminary matter, the Board notes that, in a 
March 2002 statement, the Veteran revoked the Military Order 
of the Purple Heart's authority to represent him.  The 
Veteran is now representing himself.  The Board recognizes 
this change in representation.

FINDINGS OF FACT

1.  The Veteran's tinnitus was first manifest more than 34 
years following the veteran's separation from service, and 
the most probative medical evidence of record weighs against 
a finding that the Veteran's tinnitus is related to service.

2.  Prior to January 27, 2000, the Veteran's achalasia with 
scarring from post esophageal surgery did not approximate 
severe stricture of the esophagus permitting passage of 
liquids only, and was manifested by symptoms such as 
vomiting, dysphagia, regurgitation, and difficulty swallowing 
solid foods.

3.  From January 27, 2000 to April 18, 2007, the Veteran's 
achalasia with scarring from post esophageal surgery did not 
approximate severe stricture of the esophagus permitting 
passage of liquids only, with marked impairment of general 
health. 

4.  Since April 19, 2007, the Veteran's achalasia with 
scarring from post esophageal surgery more nearly 
approximated severe stricture of the esophagus permitting 
passage of liquids only, with marked impairment of general 
health. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for tinnitus are not met.  38 U.S.C.A. § 1131, 
5103, 5103A, 5701 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).  

2.  The criteria for a disability rating in excess of 30 
percent for achalasia with scarring from post esophageal 
surgery prior to January 27, 2000, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.113, 4.114, Diagnostic Code 7203 
(1995-1999).

3.  The criteria for a disability rating in excess of 50 
percent for achalasia with scarring from post esophageal 
surgery from January 27, 2000, to April 18, 2007, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2000 
& West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.113, 4.114, Diagnostic Code 7203 (2000-2006).

4.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for an 80 percent rating, and no more, for 
achalasia with scarring from post esophageal surgery since 
April 19, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2000 & West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.113, 4.114, Diagnostic Code 7203 (2006-
2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

The Court has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO/AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Here, collectively a pre-rating letter dated in April 1996 
and post-rating letters dated in March 2003, April and 
September 2004 and November 2008 provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate his claims for service connection and for an 
increased ratings, as well as what information and evidence 
must be submitted by the veteran, and what information and 
evidence would be obtained by VA consistent with the holdings 
in Pelegrini and Dingess.

The Board acknowledges that none of the above notice letters 
provided to the Veteran contains the level of specificity set 
forth in Vazquez-Flores pertaining to increased rating 
claims.  However, the Board finds that any such procedural 
defect does not constitute prejudicial error in this appeal.  
The claims file reflects evidence of actual knowledge on the 
part of the Veteran that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim(s).  See 
Shinseki v. Sanders, No. 07-1209, --- S. Ct. ---, 2009 WL 
1045952 (U.S. Apr. 21, 2009).  Specifically, the record 
reflects that "any defect was cured by actual knowledge on 
the part of the claimant" because the statements of the 
Veteran throughout the appeal reflect that he understood the 
elements required to substantiate an increased rating claim. 

In this regard, the Veteran has described how his symptoms 
affect his daily activities during four VA examinations, and 
the effects it has on his daily life.  The Board notes that 
the Social Security Administration (SSA) awarded disability 
benefits to the Veteran in a March 1997 decision, so he is no 
longer working.  But SSA indicated that his SSA file has been 
destroyed.  The May 1998 statement of the case listed the 
rating criteria applicable to his stricture of the esophagus.  
His statements show an awareness on the part of the Veteran 
that information about such effects, with specific examples, 
is necessary to substantiate his claim for increased ratings.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  Id., at 48, citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service treatment records, post-service department of 
corrections medical records, private physician statements 
from M. M. W., M.D., as well as treatment records from 
various California and Nevada VA Medical Centers (VAMCs) and 
the reports of VA examinations.  In October 2004 responses, 
both the Los Angeles and Long Beach, California VAMCs 
indicated no more records were available.  Also of record and 
considered in connection with the claims on appeal are the 
Veteran's written statements and a videotape provided by the 
Veteran and a lay statement from B. A., submitted on his 
behalf.  As noted above, in responses dated in October 2005 
and January 2006, the SSA indicated that they were unable to 
locate the Veteran's SSA folder or that it had been 
destroyed.  Finally, the Board notes that, during an April 
2007 VA examination, the Veteran indicated that he had not 
sought medical treatment for the past six or seven years.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through notices of the RO/AMC, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the claimant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters being 
decided.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Background

Service records reflect that the Veteran was a truck driver 
and tank cleaner in the Air Force for four years.  As a 
civilian, he was a tank cleaner and a housekeeper for a VA 
medical facility and worked at a shipyard.  Service treatment 
records reflect that he first noticed difficulty swallowing 
in 1956.  In 1957, he complained of mild substernal pain 
which was relieved by drinking water.  In early 1958, he 
developed a choking spell.  An August 1958 esophagoscopy 
revealed that the esophagogastric junction was quite narrow.  
Therefore, on September 4, 1958, an esophagastric myotomy for 
achalasia was performed.  His postoperative course was 
uneventful and he was discharged to duty on a regular diet in 
November 1958.  From February to July 1959, his symptoms 
returned.  An August 1959 barium swallow revealed a properly 
functioning esophageal gastrostomy.  An audiogram done in May 
1959 showed normal hearing without any indication of 
complaints or diagnosis of tinnitus.  The Veteran's September 
1959 separation examination report revealed a 14-inch well-
healed nonsymptomatic scar on the left lateral chest cage 
along the T8-T9 interspace.  The Veteran weighed 160 pounds 
and was 6 feet 2 inches tall.  The examiner noted that, in 
August 1958, the Veteran was found to have achalasia and 
underwent an extramucosa esophagogastric myotomy at the 
Travis Air Force Base (AFB) Hospital.  He indicated that the 
Veteran had done well since surgery with only occasional mild 
indigestion and chest pain; but that he had only partially 
regained some of the weight lost prior to his surgery.  
Tinnitus was not noted on the examination report.

Following receipt of medical records from the San Quentin 
Prison Hospital, showing x-ray evidence of marked dilation of 
the distal third of the esophagus and a stricture of the 
cardioesophageal junction for a distance of about one to two 
inches and a diagnosis of achalasia with scarring from 
previous esophageal surgery in 1961, the Veteran was awarded 
service connection for achalasia with scarring from 
esophageal surgery and assigned an initial 30 percent rating, 
effective November 15, 1960.  

The Veteran filed his claims in February 1996.

March and April 1996 VA audiological examinations revealed 
mild to moderate high frequency sensorineural hearing loss in 
both ears and tinnitus in the left ear.

VA treatment records show that, in February 1996, the Veteran 
complained of ringing in his ears, mostly on the left.  In 
April 1996, the Veteran indicated that he had tinnitus in the 
left ear with occasional dizziness, which he reported having 
for the past 18 months.  A June 1996 VA follow-up note 
reflects a two-year history of tinnitus in the left ear.

During a May 1996 VA examination, the examiner noted that the 
Veteran had had surgery for a growth discovered in the 
esophagus at Travis AFB in 1958.  Post-surgery the growth 
recurred in 1962 and was surgically removed at the San 
Quentin Prison Hospital.  The esophagus healed with stricture 
and the Veteran was not able to eat much at a time and could 
not eat acidic foods.  The Veteran complained of difficulty 
swallowing; he ate five or six times daily.  On examination, 
there was a 25-cm. anterior chest wall and abdominal scar.  
He was tender in the epigastric areas with no rebound 
tenderness, splitting or organomegaly noted.  The Veteran 
weighed 137 pounds and was not anemic.  He did not have an 
actual partial obstruction.  However, he did have a 
disturbance in motility.  The Veteran reported chest pain 
when eating too much, adding he had to eat small  amounts.  
There was epigastric pain in the lower chest.  The diagnosis 
was epigastric stricture with reflux disorder.

At a March 1997 VA follow-up, the Veteran reported having 
tinnitus in the left ear for three years.  It was noted that 
there was no significant change in the Veteran's condition 
since the last examination in April 1996.

During a September 1997 VA examination, the Veteran 
complained of chronic vomiting, dysphagia, heartburn and 
indigestion.  The Veteran reported that he vomited so hard 
that he had bowel movements at the same time as he was 
vomiting.  Vomiting was caused by acidic foods.  The only 
foods he could eat were: cream of wheat, scrambled eggs, and 
other types of bland food such as bananas.  Peaches and pears 
he could eat rarely.  Sweets made his sick.  On examination, 
he weighted 130 pounds and was 74 inches tall.  There was a 
1-cm x 26-cm scar from the anterior lower chest wall to the 
umbilicus and a 30-cm x 1/2-cm scar on the left lateral 
posterior chest wall.  On palpation of the abdomen, 
tenderness was elicited in the epigastric region and both 
upper quadrants.  There were no masses, rebound tenderness, 
splitting, guarding or rigidity noted.  He was not anemia 
according to blood tests.  However, he had a disturbance of 
the motility in his esophagus on swallowing.  The Veteran 
apparently did not have any obstruction, although he did have 
difficulty swallowing; and he did not require any dilation of 
the esophagus.  He had heartburn and gastroesophageal reflux 
disease (GERD), along with epigastric, substernal burning.  
X-rays of the stomach with barium swallow revealed esophageal 
dilation with abnormal peristalsis without evidence of 
obstruction.  The diagnoses included achalasia of the 
esophagus status post esophagectomy with end-to-end 
anastomosis and status post esophageal dilation with abnormal 
peristalsis and GERD.

During a March 2006 VA ear disease examination, the Veteran 
complained of bilateral ringing (tinnitus) since 1994.  
Before 1994, he did not have hearing loss or tinnitus.  He 
reported that his hearing loss, started after taking a 
shower.  He was receiving no treatment for either disorder.  
On examination, the auricles showed no deformity or tissue 
loss.  The external auditory canal showed no edema, scaling 
or discharge.  Tympanic membranes revealed sclerosis, 
bilaterally.  Tympanums were clear.  Mastoid showed no 
discharge or evidence of cholesteatoma.  There was no active 
ear disease nor were there any conditions secondary to ear 
disease found on examination.  The examiner noted that the 
Veteran had undergone an audiogram and tympanometry on March 
15, 2006, showing normal tympanograms and moderate to severe 
sensorineural hearing loss bilaterally, improving in the 
middle frequencies to mild than going back down to severe.  
The diagnoses were sensorineural hearing loss and tinnitus.  
The examining physician opined that the Veteran's tinnitus 
was not likely to be secondary to military service despite 
his noise exposure in service as the first time he stated 
that he had tinnitus was 25 years after being discharged from 
service.  So there is no time connection between the noise 
exposure from service and the onset of tinnitus.

Two days later, at another VA audio examination, the Veteran 
reported that his tinnitus began in 1994, but he could not 
give a specific circumstance associated with the onset of 
tinnitus.  He said that the tinnitus was constant and was in 
both ears.  It was most likely that the tinnitus etiology was 
the same as his hearing loss.  

During a March 29, 2007 VA audio examination, the Veteran 
gave a history of exposure to gunfire in the military and 
occupational noise exposure while working in a shipyard 
following service.  He also reported that the tinnitus began 
in about 1995.  He said that the tinnitus was constant and 
was unilateral, only in his left ear.  The Veteran asserted 
that the most likely etiology of the tinnitus was due noise 
exposure that he experienced while in the military.  No 
etiological opinion for tinnitus was given.  

An April 2007 VA examination report reflects that a review of 
the Veteran's claims file showed that he developed symptoms 
of difficulty swallowing in 1957 and was diagnosed with 
achalasia of the esophagus in September 1958 and, at that 
time, underwent a trans-thoracic procedure, doing a 
esophagogastric myotomy.  He improved after that procedure.  
In September 1959, the Veteran was 6 feet 2 inches tall and 
weighed 160 pounds.  On August 1958, he weighed 150 pounds.  
While on his induction physical in September 1955, he weighed 
149 pounds and was noted to be 6 feet 2 1/2 inches tall.  It 
appeared that he gained weight after induction into the 
military as his weight after the first surgery was 160 
pounds.  After discharge from the military, he ended up in 
San Quentin Prison and developed further esophageal motility 
problems and was found to have a significant stricture of the 
distal esophagus, requiring additional surgery, which was 
performed in November 1961.  At that time, an esophageal 
resection was done with an esophagocologastrostomy, a 
vagotomy, and a pyloroplasty.  In October 1962, the Veteran 
had an esophageal dilatation because of some residual 
stricture.  A January 1963, upper gastrointestinal (GI) x-ray 
revealed post-surgical changes in the distal esophagus with 
deformity.  There was a sinus tract involving the upper 
portion of the lesser curvature of the stomach and evidence 
of deformity of the duodenal cap, suggesting an old duodenal 
ulcer.  In April 1986 an EGD revealed reflux from the stomach 
into the esophagus.  There was an apparent mass in the 
esophagus, and a biopsy of that area found no cancer though 
it was considered.  In 1988, the Veteran was hospitalized by 
VA with an aspiration pneumonia, from which he made a 
recovery.  In September 1997, achalasia of the esophagus was 
again diagnosed.  A June 1996 esophagram had revealed 
dilation of the esophagus with slow peristalsis movement.  At 
a September 1997 VA examination, the Veteran weighed 130 
pounds, and the surgical scars on his chest and upper abdomen 
were documented and were not remeasured because they had not 
changed.  The examiner noted that a videotape associated with 
the claims file dealt with complications from gastric bypass, 
which is not applicable to the Veteran's current problem.  
This examiner concluded that it appeared as though the 
Veteran had had nearly a 50-year history of esophageal 
problems of a rather severe nature.  The maximum weight found 
in the claims file was 160 pounds.

The Veteran had significant eating problems at the present 
time.  He was able to eat chicken, fish, ground beef, bread, 
soup, mashed potatoes, milk, unseasoned vegetables, and 
oatmeal.  The Veteran had trouble swallowing and had to wash 
his food down with liquids.  He vomited infrequently, only if 
he ate the wrong foods, such as spicy foods, sweets, soft 
drinks, and fruit juices.  The Veteran reported having 
heartburn two or three times per week, treated with milk of 
magnesia.  Bowel function was usually pretty good, but if he 
ate the wrong things, he got constipation which was relieved 
with milk of magnesia.  He denied vomiting of blood or rectal 
bleeding.  The Veteran reported that he had not been seen at 
the Las Vegas VA Medical Center (VAMC) for almost six or 
seven years, and he was advised to be seen periodically.

On examination, the veteran reported periodic vomiting but 
not on a daily basis.  There was no hematemesis or melena.  
No medications were used.  The Veteran's treatment was purely 
dietary.  He needed to chew his food well into very small 
particles and then chase it down with liquids in order for it 
to go into this stomach.  The Veteran could only consume very 
small amounts at one time and ate the equivalent of about one 
average meal per day, consuming it in five or six eating 
sessions.  There were no circulatory disturbances after 
meals.  No regular diarrhea or constipation was reported.  
There was no colic or abdominal distention.  He did have a 
significant swallowing problem, and he had some difficulty 
maintaining his body weight.  He weighed 128 pounds and was 6 
feet 1 1/2 inches tall on examination.  This was 32 pounds 
lighter than what he weighed after his first surgical 
procedure in 1958.  The Veteran has maintained this weight 
level, which is really quite low for his height of over 6 
feet, suggesting some malnutrition.  An average body weight 
for a 6-foot man would be 160 to 170 pounds.  There was no 
evidence of an ulcer, at that time, though there had been 
erosion and irritation of his esophagus.  Some of which had 
been removed and replaced with a segment of colon and the 
stomach had been brought up into the posterior lower chest.  
The examiner did not see any evidence of anemia, but the 
Veteran had not had any recent blood testing and he had never 
been anemic based on a review of the claims file.  The 
abdomen revealed no areas of tenderness or masses, no 
abdominal distention, on examination.  There were well-healed 
scars in the midline of the epigastrium extending up into the 
lower midline of the Veteran's chest.  There was also a well-
healed scar in the left hemithorax where his first procedure 
access had been made.  The diagnoses included achalasia, 
rather severe, requiring two surgical procedures in the 
distant past with only moderate benefit; and mild to moderate 
malnutrition secondary to inability to eat properly.  The 
examiner opined that the esophageal disability was at least 
moderate.  The Veteran could consume more than liquids but 
had to chew the food into very fine particles and must wash 
the particles of solid food down with liquid.  His general 
health was fair but certainly on the underweight side by a 
considerable margin.

The claims file was resent for a review and for another 
examination and opinion on the etiology of the Veteran's 
tinnitus.  During a July 23, 2007 VA audiological 
examination, the Veteran reported that he was primarily 
exposed to jet engine noise and heavy vehicular noise while 
in the Air Force.  Occupational noise exposure was from 
working in a shipyard where he was exposed to heavy equipment 
noise.  No recreational noise exposure was reported.  No 
history of ear disease, head or ear trauma or of hearing loss 
was reported.  In regard to tinnitus, it began in 1994, was 
constant and was primarily unilateral, occurring in the left 
ear.  Audiological testing revealed a mild sloping to 
moderately severe sensorineural hearing loss in the right ear 
and a mild sloping to severe sensorineural hearing loss in 
the left ear.  With regard to clarifying the March 2006 
examiner's opinion that the Veteran's tinnitus was not due to 
noise exposure in service, in an August 2007 addendum, this 
examiner opined that the March 2006 opinion was due to fact 
that the Veteran reports that the tinnitus began both in 1994 
and 1995.  These dates are post-military service roughly 
about 25 years later than his discharge.  

During a July 2007 VA examination, the veteran reported that 
the second surgery performed at San Quentin in the early 
1960s made him worse.  He asserted that he never actually got 
better after any of these surgeries and that he had 
progressively had a problem swallowing solid foods and that 
he has been taking mostly liquids and occasionally blended 
semi-liquid type of food.  According to the Veteran, the 
report of an EGD done in March 1986 was vague, apparently 
because they could not advance the scope beyond 50 cm., and 
they were not sure what they saw.  The Veteran reported 
having lost 25 to 30 pounds, adding that he had never been 
more than 145-150 pounds.  He weighed 120 pounds.  The 
Veteran stated that he gets nausea just smelling food when 
passing by a restaurant.  He was given Ensure as a protein 
supplement, but he said that he could not drink it because it 
made him sick.  As a result he does not eat really too much 
food and had come to the examination without any breakfast or 
food in his stomach, and it was already after nine o'clock.  
The Veteran reported that most of the time he has loose bowel 
movements, diarrhea, but that he has never been constipated.  
He complained of abdominal pain usually in the epigastrium 
region just above the umbilicus or around the umbilicus.  
This happens especially after he eats a lot of food, which is 
basically liquid food.  The Veteran added that he easily gets 
bloated.  Since his last surgery at San Quentin, the Veteran 
stated that he has not been really getting any kind of 
therapy except for pain he gets occasional Tylenol, mostly 
liquid, to help him out.  On examination, he look somewhat 
malnourished and he was probably somewhat anemic.  His skin 
had a poor turgor and looked somewhat dehydrated.  Abdominal 
pain was located around the umbilicus.  There was no palpable 
mass in his abdomen.  There was minimal to moderate anemia.  
He had had a weight loss of 25 to 30 pounds.  A barium 
swallow and blood tests were ordered to determined the status 
of the esophagus and to see if there was any evidence of 
anemia.  The diagnosis was aclasia postoperative from two 
different operations and persistent narrowing or spasm of the 
distal esophagus to be documented by barium swallow.  The 
examiner did not think an EGD was warranted.  The examiner 
opined that the Veteran has severe disability as a result of 
this progressive narrowing and spasm of the distal esophagus.  
He can only drink liquids most of the time and sometimes 
blenderized or puree type of food.  The examiner added that 
nothing but severe could describe this problem.  In an August 
2007 addendum, the examiner noted that he could not find any 
blood count or barium swallow for the Veteran, who failed to 
report for both tests.

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

Considering the claim for service connection for tinnitus in 
light of the record and the governing legal authority, the 
Board finds that the preponderance of the evidence is against 
service connection.

In a May 1996 statement in support of his claim, the Veteran 
asserted that he had had ringing in his ears since he took 
basic training while in the Air Force in 1955, noting that he 
went to the firing line without any ear protection with his 
flight comrades and the sound of all those guns going off at 
the same time was deafening and it left many airmen unable to 
hear for days.  After about three to four days, he indicated 
that the ringing stopped.  After that he maintained that he 
could not stand loud noise and that he would put on ear 
plugs, when possible.  Through the years loud noise, at time 
would cause the ringing (for about 30 minutes), but after a 
while the ringing would go away.  However, for over a year, 
he maintained that he had been waiting for the ringing to 
stop.  

In Charles v. Principi, 16 Vet. App. 370 (2002), the United 
States Court of Appeals for Veterans Claims determined that 
tinnitus is the type of disorder associated with symptoms 
capable of lay observation.  As a result, the Veteran was 
examined and opinions were sought on the etiology of his 
tinnitus.

As noted above, the Veteran's service treatment records show 
no complaints or diagnoses of tinnitus.  Tinnitus is first 
mentioned in VA treatment records dated in February 1994, 
more than 34 years after his discharge from service.  VA 
treatment records dated from February through March 1997 
reflect that the Veteran reported having tinnitus in his left 
ear for the past 18 months in April 1996, and for 2 and 3 
years, respectively, when seen in June 1996 and March 1997.  
VA audiological examination reports dated in March and April 
1996 revealed the presence of tinnitus in the left ear.  VA 
examination reports dated in March 2006 show that the Veteran 
gave a history of his tinnitus beginning in 1994, while 
during a March 2007 VA examination, the Veteran reported that 
his tinnitus began in about 1995.  Both March 2006 and a July 
2007 VA examiners opined, after a review of the claims file 
and an examination of the Veteran, that his tinnitus was not 
due to noise exposure in service, as he consistently 
reported, during VA treatment and VA examinations, that it 
began in 1994 or 1995.  Both of these dates are post-military 
more than 34 years after his discharge from service. 

Since there is no evidence that the Veteran ever experienced 
tinnitus during service, or for many years after discharge 
from service, and since the preponderance of the medical 
evidence of record reflects that the Veteran's tinnitus first 
manifested itself by his own admission in 1994, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim and that service connection for tinnitus 
is not warranted.  The only time the Veteran asserted that 
his tinnitus began in service was in a statement in support 
of his claim; otherwise, he has consistently claimed that it 
did not start until 1994.  The Board finds that his 
statements given during treatment evaluations and VA 
examinations, as they are contemporaneous reports are more 
credible than the May 1996 statement submitted in support of 
his claim.  The Board points out that passage of so many 
years between discharge from active service and the objective 
documentation of a claimed disability is a factor that weighs 
against his claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the 
preponderance of the evidence does not support the claim for 
service connection for tinnitus.

The Board acknowledges the Veteran's statements, that his 
current tinnitus is related to in-service noise exposure.  In 
this regard, the Board notes that following service, the 
Veteran was employed at a navy shipyard for many years.  
Although a lay person is competent to provide evidence 
regarding injury and symptomatology, the Veteran is not 
competent to provide evidence regarding diagnosis or 
etiology.  See v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

IV. Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991, West 2000 & 
West 2002); 38 C.F.R. Part 4 (2008).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Achalasia is defined as: 

failure to relax of the smooth muscle 
fibers of the gastrointestinal tract at 
any point of junction of one part with 
another, especially the failure of the 
esophagogastric sphincter to relax with 
swallowing due to degeneration of 
ganglion cells in the wall of the organ.  
The thoracic esophagus also loses its 
normal peristaltic activity and becomes 
dilated. 

See Dorland's Illustrated Medical Dictionary 14 (30th ed. 
2003).  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as do not lend themselves 
to distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

An amendment to the rating schedule for disorders of the 
digestive system became effective on May 31, 2001.  None of 
the diagnostic codes applicable to this case were changed.  
However, the provisions of 38 C.F.R. § 4.112, concerning 
weight loss, are potentially applicable to this issue and 
have been changed.  Prior to May 31, 2001, the provisions of 
38 C.F.R. § 4.112 read:

Minor weight loss or greater losses of 
weight for periods of brief duration are 
not considered of importance in rating.  
Rather, weight loss becomes of importance 
where there is appreciable loss which is 
sustained over a period of time.  In 
evaluating weight loss generally, 
considerations will be given not only to 
standard age, height, and weight tables, 
abut also to the particular individuals' 
predominant weight pattern as reflected 
by the records.





The provisions of  38 C.F.R. § 4.112 now read:

For the purposes of evaluating conditions 
in § 4.114, the term 'substantial weight 
loss' means a loss of greater than 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer; and the term 'minor weight loss' 
means a weight loss of 10 to 20 percent 
of the individual's baseline weight, 
sustained for three months or longer. ... 
'Baseline weight' means the average 
weight for the two-year-period preceding 
onset of the disease.

Here, the Veteran failed to cooperate with VA's efforts to 
assist him in the development of evidence in connection with 
his claim by failing to report for barium swallow and blood 
tests.  The Board emphasizes that the duty to assist is not a 
one-way street (see Wood v. Derwinski, 1 Vet. App. 190 (1991) 
and Olson v. Principi, 3 Vet. App. 480, 483 (1992)), and 
that, on these facts, VA has no alternative but to decide the 
increased rating claim on the basis of medical evidence 
already of record.

A.  Prior to January 25, 2000

Here, the Veteran's claim for an increased rating was 
received on February 1, 1996.  Prior to January 27, 2000, the 
Veteran's esophageal disability was rated as 30 percent 
disabling under Diagnostic Code 7203, for moderate stricture 
of the esophageal.  A 50 percent evaluation is assigned for 
severe stricture of the esophagus permitting passage of 
liquids only.  A maximum 80 percent evaluation is assigned 
for stricture of the esophagus permitting passage of liquids 
only, with marked impairment of general health.  38 C.F.R. § 
4.114, Diagnostic Code 7203.

The Board acknowledges, A. B.'s statement that some foods he 
ate gave the Veteran an upset stomach and caused him to vomit 
and the fact that he had to eat small amounts of food, and 
the Veteran's various statement listing the types of food he 
could eat and/or had to avoid.  Although the Veteran 
complained of difficulty swallowing and pain when eating, 
prior to January 25, 2000, on no occasion had he been found 
to have achalasia precluding the passage of more than 
liquids.  He did not have any obstruction according to x-ray 
studies; and did not require any further dilation of the 
esophagus.  The Veteran had heartburn and GERD, along with 
epigastric, substernal burning.  

Thus, a higher 50 percent rating is not warranted as there is 
no evidence the Veteran was restricted to liquids only.  In 
fact, although the record reflects the Veteran had difficulty 
with solid food, it clearly shows he continued to be able to 
eat solid food, albeit with the assistance of a great deal of 
liquid and much chewing.  Accordingly, prior to January 27, 
2000, a 30 percent rating, but no higher, is warranted for 
the veteran's achalasia with scarring from post esophageal 
surgery under 38 C.F.R. §4.114, Diagnostic Code 7203.

B.  From January 27, 2000 to April 18, 2007

Since January 27, 2000, the Veteran's esophageal disability 
has been rated as 50 percent disabling under Diagnostic Code 
7203.  However, there are no treatment records or VA 
examination report pertaining to this time period.  This is 
mainly because the Veteran did not seek treatment for his 
esophageal disability.  In the absence of evidence, a higher 
80 percent rating is not warranted as there is no evidence 
the Veteran was restricted to liquids only, with marked 
impairment in general health.  

C.  Since April 19, 2007

Since April 19, 2007, the Board concludes that the Veteran's 
esophageal disability more nearly approximated a severe 
stricture of the esophagus permitting passage of liquids 
only, with marked impairment of general health.  Here, the 
April 2007 VA examiner found that the Veteran had rather 
severe achalasia with mild to moderate malnutrition secondary 
to inability to eat, adding that his general health was fair 
but certainly on the underweight side by a considerable 
margin.  Similarly, the July 2007 VA examiner noted that the 
Veteran looked somewhat malnourished, his skin had a poor 
turgor and looked somewhat dehydrated, indicating minimal to 
moderate anemia.  This examiner opined that the Veteran has 
severe disability as a result of progressive narrowing and 
spasm of the distal esophagus.

Based on the above evidence of record, and resolving all 
doubt in the Veteran's favor, the Board concludes that the 
Veteran's esophageal disability, since April 19, 2007, has 
more nearly approximated an 80 percent rating, and no more, 
because it appears to have markedly impaired the Veteran's 
general health-poor turgor, dehydration, and malnutrition.

C.  All Periods under Consideration

The Board has also considered the provisions of Diagnostic 
Code 7307, which provides the criteria for evaluating 
hypertrophic gastritis, since the Veteran has been shown to 
have GERD.  Under Diagnostic Code 7307, chronic gastritis 
warrants a 30 percent evaluation if there are multiple small 
eroded or ulcerated areas and symptoms or a maximum 60 
percent evaluation if there are severe hemorrhages or large 
ulcerated or eroded areas.  As the competent medical evidence 
of record, to include diagnostic testing, shows no 
hemorrhages and only some erosion of the esophagus, some of 
which had been removed and replaced with a segment of colon, 
no higher rating may be awarded under Diagnostic Code 7307 
for any period under consideration.  38 C.F.R. §4.114, 
Diagnostic Code 7307.

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's achalasia with 
scarring from post esophageal surgery.  The evidence does not 
establish that the Veteran's esophageal disability causes 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations).  Moreover, it does 
not establish that the Veteran's service-connected esophageal 
disability necessitate frequent periods of hospitalization.  
He was last hospitalized in the early 1960s for this 
condition and did not even seek treatment for six or seven 
years prior to his April 2007 VA examination.  In light of 
the foregoing, the Veteran's increased ratings claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Therefore, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to a disability rating in excess of 30 percent 
for achalasia with scarring from post esophageal surgery 
prior to January 27, 2000, is denied.

Entitlement to a disability rating in excess of 50 percent 
for achalasia with scarring from post esophageal surgery from 
January 27, 2000 to April 18, 2007, is denied.

Entitlement to an 80 percent disability rating for achalasia 
with scarring from post esophageal surgery since April 19, 
2007, is granted, subject to the provisions governing the 
award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


